DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/01/2021.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/09/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to arguments
Claims 65, 74, 75, 80, 71 and 82 have been amended. Claims 1-64, 70 and 77 are canceled. The previous claims objection to Claims 65, 66, 69, 72, 75, 76, 79, 80, 81 and 82 are withdrawn responding to the amendments to the claim. Arguments are persuasive and the previous rejection is withdrawn. Claims 65-69, 71-76, 78-81 and 82 are allowed. 
Allowable Subject Matter
Claims 65-69, 71-76, 78-81 and 82 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Papasakellariou et al. (U.S 2014/0293843) and Papasakellarriou et al. (U.S 2014/0293893; hereinafter “Papasakellariou-1”).
Papasakellariou, discloses method for a UE to detect a DCI format providing an adaptation of a TDD UL-DL configuration and determine locations in the first DCI format associated with the first DCI format and determine locations in a second DCI format for indicators of adapted TDD UL-DL configurations in respective TDD-Ceils associated with the second DCI format. Papasakellariou-1, discloses a TTI for a 
However, none of Papasakellariou, Papasakellariou-1 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the second downlink control information is received as a short format compared with a format of the first downlink control information received by the user equipment; and determining a physical uplink shared channel (PUSCH) transmission according to the first downlink control information and the second downlink control information  as recited in the context of claims 65, 75, 81 and 82. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 66-69, 71-74, 76, 78-79 and 80 depend from claims 65 and 75 are allowed since they depend from allowable claims 65, 75, 81 and 82.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/27/2021